DETAILED ACTION
This is a Corrected Notice of Allowability based on the 16/517,415 application amended on 11/19/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elen Wetzel on 12/16/2020.
The application has been amended as follows: 
In Claim 6 Line 1, the limitation ”the handle” has been replaced with --at least one handle--
In Claim 13 Line 1, the limitation  “claim 1” has been replaced with –claim 10--
Allowable Subject Matter
Claims 1-4, 6 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record Pape (US Patent No. 5,779,600), Singh (US Patent Publication No. 2014/0336011) and Kiser (US Patent No. 2016/0375297) are the closest prior arts to the claimed invention but fails to teach or render obvious the claimed invention as whole the 

Claims 2-4, 6 and 9-21 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784